There is no bill of exceptions, the appeal being on the record, and on that it is insisted that error exists in the ruling of the court on demurrer to the first count of the indictment charging that the defendant manufactured whisky. The law making unlawful the act of manufacturing whisky went into effect January 25, 1919; the indictment was returned March 16, 1922. More than three years having elapsed from the enactment of the statute, and allegation specifying the time was not necessary Laminack v. State, 18 Ala. App. 400, 92 So. 505; Farrister v. State, 18 Ala. App. 390, 92 So. 504.
There is no error in the record. Let the judgment be affirmed.
Affirmed.